Filed:   January 31, 2002

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 00-4929
                            (CR-95-131-F)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Marc Simpson,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed December 19, 2001, as

follows:

     On page 5, third full paragraph, line 5 -- the section is

corrected to read “§ 3583(e)(3).”

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                      UNPUBLISHED

            UNITED STATES COURT OF APPEALS

                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,
     Plaintiff-Appellee,

     v.                                         No. 00-4929

MARC SIMPSON,
     Defendant-Appellant.


      Appeal from the United States District Court
 for the Eastern District of North Carolina, at Raleigh.
           James C. Fox, Senior District Judge.
                      (CR-95-131-F)

               Argued: September 27, 2001

                Decided: December 19, 2001

Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.

____________________________________________________________

Affirmed by unpublished per curiam opinion. Judge Traxler
wrote an
opinion concurring in part and concurring in the judgment.

____________________________________________________________

                         COUNSEL

ARGUED: Shea Riggsbee Denning, FEDERAL PUBLIC DEFEND-
ER'S OFFICE, Raleigh, North Carolina, for Appellant. Anne
Marga-
ret Hayes, Assistant United States Attorney, Raleigh, North
Carolina,
for Appellee. ON BRIEF: Thomas P. McNamara, Federal Public
Defender, Raleigh, North Carolina, for Appellant. Janice
McKenzie
Cole, United States Attorney, Raleigh, North Carolina, for
Appellee.

____________________________________________________________
Unpublished opinions are not binding precedent in this
circuit. See
Local Rule 36(c).

____________________________________________________________

                           OPINION

PER CURIAM:

    Upon revocation of Marc Simpson's supervised release,
which was
imposed as part of his sentence for a drug-trafficking
conviction, the
district court sentenced Simpson to two years imprisonment,
followed
by three years supervised release. Simpson appeals this
sentence, con-
tending that (1) the district court acted vindictively; (2) the
amount of
the sentence was plainly unreasonable; and (3) the sentence
exceeded
the length authorized by 18 U.S.C. §§ 3583(e)(3) and 3583(h).
For the
reasons that follow, we affirm.

                               I

     Pursuant to a plea agreement, Simpson pleaded guilty in
1995 to
a criminal information charging him with conspiracy to
distribute an
unspecified amount of cocaine base, in violation of 21 U.S.C.
§ 846.
In the plea agreement, Simpson waived indictment and
acknowledged
that he faced a penalty of "not less than 10 years nor more
than life
. . . plus a term of supervised release of at least five years."
After
accepting Simpson's guilty plea, the district court sentenced
Simpson
to 120 months' imprisonment and five years supervised
release. Pur-
suant to the government's Rule 35 motion, filed in
recognition of
Simpson's substantial assistance, the term of imprisonment
was later
reduced to 72 months. Simpson served his term of
imprisonment and
was released from custody on September 4, 1999.

   Nine months after his release, Simpson was charged with
violating
the conditions of supervised release, based on his failure to
report as
directed, failure to participate in substance abuse
treatment, and fail-
ure to notify his probation officer of changes in his address.
In resolu-
tion of the violations, Simpson voluntarily agreed to be
placed in a
community correction center for 90 days and was released
from the
center on September 20, 2000.

                               2
    Approximately two months after his release from the
community
center, Simpson's probation officer moved for revocation of
Simp-
son's supervised release based on his absconding from
supervision,
failing to report to the probation officer as directed, and
failing to sub-
mit written reports within the first five days of each
month. At the
revocation hearing, Simpson's attorney admitted that
Simpson
absconded from supervision and that he failed to report to
his proba-
tion officer on October 24, 2000, stating in explanation that
Simpson
telephoned his officer on September 26 and November 8,
2000. With
respect to the written reports, Simpson admitted that he
failed to file
the June and September reports, but denied failing to file
the August
report. When Simpson addressed the court in person, he told
the court
that he had experienced financial problems, that he had
gotten frus-
trated, and that he was having problems coping. He said also
that he
did not feel comfortable talking to his probation officer
about these
problems.

   After the court stated that it had considered the policy
statements
on revocation and it recognized that the range advised by
the Sentenc-
ing Guidelines was "two to nine months,"* the court ordered
Simpson
to be imprisoned for 18 months followed by 36 months of
supervised
release.

   Simpson's attorney then informed the court that Simpson
had
something more to say, and Simpson again addressed the
court. The
court interrupted, however, stating to Simpson's attorney:
"I tell you
what I'm going to do, I'm going to let you put your man on if
you
want to come down here and be sworn. Just so you
understand the
effects of being sworn and testifying." After being sworn,
Simpson
proceeded to offer various excuses for his violations,
repeatedly men-
tioning his feelings of helplessness and his discomfort in
talking to his
probation officer. In addition, Simpson placed blame on the
officer
for some of his violations.

        After Simpson gave this testimony, the court
reconsidered its ear-
lier decision, stating, "I've heard you testify. I think 24
months is
appropriate followed by 36 months supervised release as
indicated."
____________________________________________________________
   *The correct range was actually three to nine months.
See U.S.S.G.
§ 7B1.4(a).

                             3
The court then entered a sentence of 24 months
incarceration fol-
lowed by 36 months of supervised release.

   From this sentence, Simpson filed this appeal.

                              II

   Simpson contends first that the district court's decision
to increase
his sentence from 18 months to 24 months after he testified
was vin-
dictive and, therefore, in violation of due process. See
United States
v. Lundien, 769 F.2d 981, 986-87 (4th Cir. 1985) (noting that
a sen-
tence enhanced "because of the vindictiveness or other
plainly
improper motive of the trial court would be fundamentally
unfair and
would deny the defendant due process"). Simpson argues
that the dis-
trict court's sentencing decision was motivated by a desire
to punish
him for choosing to testify at the sentencing hearing.

    We find no evidence in the record, however, indicating
that the dis-
trict court acted vindictively, and the record provides no
reason to
presume vindictiveness. Simpson's testimony gave the district
court
an ample reason to increase the sentence from 18 months to
24
months because it demonstrated more fully Simpson's past
problems
with obeying the requirements of supervised release and his
likely
future refusal to obey those requirements. Not only did
Simpson fail
to accept responsibility for his violations, he attempted to
shift the
blame to his probation officer, indicating his inability to be
subject to
a program of supervised release. After hearing this
testimony, the dis-
trict court remarked, "I've heard you testify. I think 24
months is
appropriate followed by 36 months of supervised release as
indi-
cated." Because the record demonstrates a valid reason for
the
increase, there is no basis from which to presume that the
district
court based the increase on the fact that Simpson testified.
See Ala-
bama v. Smith, 490 U.S. 794, 799 (1989) (noting that generally
vin-
dictiveness will not be presumed and the defendant must
prove actual
vindictiveness).

                             III

    Simpson also contends that his 24 month sentence was
excessive
in light of the suggested sentencing range for Grade C
supervised
4
release violations found in Chapter 7 of the Sentencing
Guidelines
and the sentencing factors set out in 18 U.S.C. § 3553(a).

    While Chapter 7 of the Sentencing Guidelines contains
suggested
terms of imprisonment for different grades of supervised
release vio-
lations, see U.S.S.G. § 7B1.4(a), these suggested ranges are
included
only to "provide helpful assistance" to courts in sentencing
and are
not mandatory. United States v. Davis, 53 F.3d 638, 641 (4th
Cir.
1995).

   The evidence in the record indicates that during the two
periods
when Simpson was not housed in a correctional facility or a
halfway
house, he demonstrated a consistent refusal to submit to
supervision
and cooperate with his probation officer. Even after his
first violations
of the conditions of supervised release resulted in his
placement in a
halfway house for 90 days, he continued to miss scheduled
meetings,
failed to turn in required reports, and refused to divulge
his change
of address to his probation officer. Given these
circumstances, we
cannot conclude that the sentence imposed in this case was
"plainly
unreasonable." 18 U.S.C. § 3742(A)(4).

                              IV

     Finally, Simpson contends that because the original
information
under which he was charged did not include a drug quantity,
his
underlying conviction must be treated as a violation of 21
U.S.C.
§ 841(b)(1)(C), which is classified as a Class C felony. See 18
U.S.C.
§ 3583(e)(3) & (h); see also Apprendi v. New Jersey, 530 U.S.
466
(2000).

   We find, however, that the principles of Apprendi do not
apply in
this case. Simpson waived his right to an indictment and
pleaded
guilty pursuant to a criminal information, which could be
amended by
the government without the intervention of a grand jury.
When plead-
ing guilty, Simpson agreed with the government not only to
a guilty
plea but also to a sentence range of ten years imprisonment
to life, a
sentence that could only be imposed for a Class A felony.
See 18
U.S.C. § 3559 (Classifying Felonies). Thus in the plea
agreement,
which Simpson signed, the parties agreed to a charge that
was a Class
A felony. Therefore, Simpson cannot now contend that a
revocation

                          5
of his supervised release could only fall within the
allowable range
for Class C felonies because he pleaded guilty to a Class A
felony.

   Accordingly, the judgment of the district court is

                                                   AFFIRMED.

TRAXLER, Circuit Judge, concurring in part and concurring
in the
judgment:

     I am pleased to concur in parts I, II, and III of the
majority opinion.
With regard to part IV, I concur in the judgment and write
separately
to give my reason.

    Under the law at the time Simpson pled guilty, Simpson
could have
received a maximum sentence of life in prison even though no
drug
quantity appeared in the information to which he pled
guilty. There
is no question that the normal force and effect of Simpson's
having
pled guilty to an offense with a maximum punishment of life
impris-
onment was to make him a Class A felon for purposes of
revocation
proceedings. See 18 U.S.C.A. §§ 3559(a)(1), 3583(e)(3) (West
2000).
Now, in a proceeding that has an independent purpose other
than to
overturn his original sentence, Simpson seeks to deprive
that sentence
of its normal force and effect by arguing that it violated
Apprendi.
That is the very definition of a collateral attack. See Parke
v. Raley,
506 U.S. 20, 30 (1992) ("Respondent, by definition,
collaterally
attacked his previous convictions; he sought to deprive them
of their
normal force and effect in a proceeding that had an
independent pur-
pose other than to overturn the prior judgments."). Federal
sentences,
however, are not subject to collateral attack by such
means. Rather,
"[t]he exclusive remedy for testing the validity of a . . .
[federal] sen-
tence, unless it is inadequate or ineffective" is a motion
under 28
U.S.C.A. § 2255 (West Supp. 2001). Bradshaw v. Story, 86 F.3d
164,
166 (10th Cir. 1996). See also, e.g., Carnine v. United States,
974
F.2d 924, 927 (7th Cir. 1992) ("Section 2255 is the proper
vehicle for
collaterally attacking the validity of a . . . [federal]
sentence."). The
bigger problem for Simpson, however, is not that he is
attempting to
collaterally attack his sentence by the wrong means, but
that defen-
dants may not collaterally attack their sentences on
Apprendi grounds,
see United States v. Sanders, 247 F.3d 139, 146 (4th Cir.
2001) (hold-

                           6
ing that Apprendi does not apply to cases on collateral
review), which
is effectively what Simpson is attempting to do. Thus, I
would affirm
the revocation sentence on the basis that Simpson is
attempting to
mount an impermissible collateral attack on his original
sentence.

                           7